Citation Nr: 9907665	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  95-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to April 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In September 1996, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  There is no credible supporting evidence for any of the 
veteran's claimed stressors; and he is not shown to have 
engaged in combat with the enemy.


CONCLUSION OF LAW

Post traumatic stress disorder (PTSD) was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of a claimed 
inservice stressor. Gaines v. West, at 357; 38 C.F.R. § 
3.304(f)(1998).  

Under the governing statutory and regulatory provisions, if 
the claimed stressor is not related to the veteran's 
participation in combat, his lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor and must be supported by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 138, 147 (1997); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") in Zarycki v. Brown, 6 
Vet. App. 91 (1993) set forth the foundation for the 
framework now established by the case law for establishing 
the presence of a recognizable stressor, which is the 
essential prerequisite to support the diagnosis of PTSD.  The 
Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304(1998).  Whether or not a veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other service department 
evidence.  In other words, the claimant's mere assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he "engaged in 
combat with the enemy."  If the determination with respect to 
this step is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98.

In an elaboration and clarification of Zarycki, the Court 
noted in Moreau v. Brown, 9 Vet. App. 389 (1996), that 38 
C.F.R. § 3.304(f) requires three elements to support an award 
of service connection for PTSD: (1) A current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed inservice 
stressor; and (3) credible supporting evidence that the 
claimed inservice stressor occurred.  The Court pointed out 
that since Zarycki, as well as since West v. Brown, 7 Vet. 
App. 70 (1994), changes in VA Adjudication Procedure Manual 
M21-1 had rendered certain portions of those decisions no 
longer operative insofar as they were grounded on 
subsequently revised manual provisions. Further, the Court 
had held in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) as 
a matter of law that "if the claimed stressor is not combat- 
related, [the] appellant's lay testimony regarding the 
inservice stressors is insufficient to establish the 
occurrence of the stressor."

In Moreau, the Court, citing the Manual M21-1, paragraph 7.46 
(c) (October 11, 1995), held that "credible supporting 
evidence" of a noncombat stressor "may be obtained from" 
service records or "other sources."  The Court, however, also 
held that, while the Manual M21-1 provisions did not 
expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual 
occurrence of a noncombat stressor, the Court's holding in 
Dizoglio mandated that the veteran's testimony by itself 
could not constitute "credible supporting evidence" of the 
actual existence of the noncombat stressor.  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed noncombat stressor.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on an essential element in establishing the 
adequacy of the verified event (stressor) to produce PTSD.  
In Zarycki, the Court held that, in addition to demonstrating 
the existence of a stressor, the facts must also establish 
that the alleged stressful event was sufficient to give rise 
to PTSD. Id. at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), 3rd edition 
and the 3rd edition, revised, to the fourth edition (DSM-IV).  
The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  The Court noted that "although it is not 
necessary to this decision here," the diagnoses of PTSD 
appeared to comport with the diagnostic criteria for PTSD. 
Id. at 144.  The concurring opinion goes further and states 
that the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed. Id. at 153.  The governing regulation provides 
that if the Board, or other adjudicators, doubts whether the 
diagnosis of a mental disorder is substantiated, including as 
to whether the diagnostic criteria are met, or indeed rejects 
the diagnosis shown on examination, the case should be 
returned to the examiner for clarification. 38 C.F.R. § 
4.126.

The Board finds that, upon review of Zarycki, Moreau, West 
and Cohen it is clear that, in approaching a claim for 
service connection for PTSD, the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised for the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the resolution of the claim for service 
connection for PTSD moves forward to the questions of whether 
the event (or events) was sufficient to constitute a stressor 
for purposes of causing PTSD, and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  The adequacy of the event claimed as a stressor and the 
question of whether the diagnostic criteria for PTSD have 
been met are matters that require the input of competent 
medical evidence.

The Board further notes that under Collette v. Brown, 82 
F.3d. 389 (Fed. Cir. 1996) and Caluza v. Brown, 7 Vet. App. 
498 (1995) the correct application of 38 U.S.C.A. § 1154(b) 
requires a three-step, sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease." "Satisfactory evidence" 
is defined as "credible evidence that would allow a 
reasonable fact finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service." (2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service." (3) 
Once the first two steps are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service connection," even if no official record of such 
incurrence exists, unless the Government can meet the burden 
of showing "clear and convincing evidence to the contrary."

In Collette, it was expressly held that, during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as the report of medical examination at 
separation, be brought into play. Collette, 82 F.3d. 393.

The Board concludes that the veteran has submitted evidence 
of a well-grounded claim for service connection.  The record 
contains medical reports which diagnose PTSD.  One such 
report shows a finding of PTSD related to depression, and 
another found PTSD related to carrier duty off Vietnam.  Thus 
a diagnosis of PTSD related to service, and the veteran's lay 
statements concerning stressors are sufficient to well ground 
the claim.  

Ultimately, the Board finds that the critical issues with 
respect to the veteran's claim for service connection for 
PTSD in this appeal on the merits, involve the questions of 
whether there is medical evidence of a clear diagnosis of 
PTSD and whether the veteran "engaged in combat with the 
enemy" or there is "credible supporting evidence" from any 
source of the occurrence of alleged inservice stressor(s).  

The veteran's DD 214 for his period of service indicates that 
his decorations and citations consisted of the Navy Unit 
Commendation Ribbon and Citation, and the Armed Forces 
Expeditionary Medal (Vietnam).  His service records disclose 
no reference to any acquired psychiatric disorder, to include 
PTSD, by complaints, statements of medical history, or 
clinical findings.  His February 1962 service entrance 
examination showed a history of depression or excessive worry 
and a history of nervous trouble.  At the time of separation 
examination in March 1966, a psychiatric clinical evaluation 
was normal.  

Private medical records show that in June 1967 the veteran 
was admitted to the Topeka State Hospital for abusive 
behavior toward his wife.  The diagnosis was, narcissistic 
personality.  Records show continuing treatment for various 
nervous complaints as well as records of therapy in the 
1970's and 1980's.  Various diagnoses were offered for this 
treatment, including anxiety disorder, agoraphobia, panic 
disorder and generalized anxiety disorder.  

In a March 1994 letter to a private attorney, Kenneth P. 
Bertelson, M. D. responded to a letter sent by the attorney.  
Dr. Bertelson noted that records contained diagnoses of 
agoraphobia with panic attacks and PTSD due to carrier duty 
off Vietnam.  On examination by VA in August 1994, the 
veteran reported that while he was in the military, he was 
assigned to a carrier which went to Vietnam twice, and 
discussed the stress of this environment.  He complained of 
panic attacks, anger, impotence, and nightmares about battles 
involving nuclear confrontation.  The Axis I diagnosis was, 
panic disorder with agoraphobia, moderate to severe; the Axis 
II diagnosis was, personality disorder.  The examiner pointed 
out that he had not made the diagnosis of PTSD.  He discussed 
the veteran's symptoms and explained that PTSD required a 
realistic traumatic experience which panic disorder and 
phobia were generated from inside the patient's head.  The 
etiology of personality disorder was explained.  It was 
stated that the veteran's symptoms were not secondary to 
PTSD.  

In a statement received by the RO in August 1994, the veteran 
listed the stressors he had related to his PTSD claim.  He 
stated that from April to November 1993, his job was to 
insure that the planes aboard the USS CORRAL SEA were ready 
for flight, and that he spent a lot of time on the flight 
deck.  He stated that in that position, he saw a plane going 
into the sea and the pilot was killed; a helicopter lost its 
tail rotor and rotated on the deck 10 to 15 feet from the 
veteran; seeing an enlisted man hit and killed by a propeller 
for an AD-1, participating in nuclear and chemical drills; 
watching the Marine Corps launch a nuclear device; almost 
falling overboard when exposed to exhaust from a plane; being 
on board when his ship and a fuel ship collided and torn fuel 
lines dumped fuel into the sea; seeing a pilot eject and be 
rescued; seeing a missile slide down the deck after coming 
loose from a landing plane; being told the body of a man was 
being kept in the freezer where the food was kept; seeing 
that many planes did not come back from their missions; 
running for cover when damaged U.S. planes were attempting to 
land on the carrier. 

Another letter was received from the veteran in February 1997 
which again listed his stressor events.  He stated that he 
had tried, but that he could not attach names and dates to 
the incidents he had listed.  

In an April 1998 letter, the United States Armed Services 
Center for Research of Unit Records contacted the RO and 
submitted copies of unit histories submitted by the USS 
COREAL SEA.  It was confirmed that the veteran's unit of 
assignment, Fighter Squadron One Five Four, was embarked on 
the USS CORAL SEA during deployments in 1963-1965.  It was 
stated that the histories revealed that the USS CORAL SEA was 
involved in numerous launch an recovery operations during 
training exercises and combat actions; and that an E-1B 
Tracer aircraft from the USS CORAL SEA was lost at sea in 
September 1963 during night flight operations off the coast 
of Japan and that the crash resulted in four crewman being 
listed as missing in action.  It was also stated that in 
order to conduct a deck log search of the incidents described 
by the veteran, he had to provide a more specific date for 
each occurrence.  

The veteran was examined by VA in May 1998.  The veteran 
provided a history of his service aboard the USS CORAL SEA 
and related his current symptoms of feeling sad, feeling 
discouraged, less interest in other people, tiredness and a 
decreased interest in sex.  The Axis I diagnosis was, PTSD 
associated with depression.  

The veteran was examined by VA in June 1998.  The examiner 
noted that past medical records were reviewed as well as the 
unit records and stressor documents.  It was noted that based 
on those documents, there was no verification of the 
stressors claimed.  The veteran's past history, and 
occupational history, which included recitation of the 
stressors in service, were noted.  The veteran complained of 
feeling sad, feeling discouraged, having a loss of interest 
in others, and having difficulty making decisions.  The 
examiner found for the Axis I diagnosis that if the stressors 
could be confirmed, the diagnosis would be PTSD with 
depression, and that without that, the best Axis I diagnosis 
would be a depressive disorder.  It was noted that the 
diagnosis of PTSD was problematic in the absence of any 
specific confirmation.  

Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred. 38 C.F.R. § 3.304(f).  The record reflects 
that the RO has attempted to secure from the veteran specific 
details of the events alleged as stressors in service; 
however the requested information has not been supplied.  The 
existence of an event alleged as a "stressor" that results in 

PTSD, although not the adequacy of the alleged event to cause 
PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  By rule making, VA has 
set forth criteria of "conclusive evidence" to establish a 
combat-related stressor.  These criteria are defined as: (a) 
A claim that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards, decorations identified in 
38 C.F.R. § 3.304(f) or VA Adjudication Manual M21-1, Part 
VI, 7.46 (effective October 11, 1995).  The Board notes the 
revised version of this Manual M21-1 provision (Part VI), 
11.37 (effective February 13, 1997) did not alter the list of 
awards or decorations.  These include certain awards 
specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), a decoration 
awarded for combat-incurred wounds (the Purple Heart Medal) 
and certain decorations that are awarded only for valor in 
combat with the enemy.  The record clearly establishes that 
the claimant was not authorized any of these awards or 
decorations.

Accordingly, the Board finds that the record does not contain 
"conclusive evidence" that he "engaged in combat with the 
enemy" and is therefore not entitled to have his lay 
statements accepted without need to further corroboration.  
Where the record does not reflect "conclusive evidence" that 
the claimant "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b), his assertions, standing alone, cannot as 
a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred. Dizoglio, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "evidence that the claimed 
inservice event actually occurred" cannot be provided by 
medical opinion based on post service examination.  Moreau, 9 
Vet. App. 394-96.


There is no evidence that the veteran engaged in combat.  The 
service records do not show that he was involved in combat, 
and the veteran has not reported any specific involvement in 
combat per se. The veteran has reported purported "stressors" 
in service.  These stressors consist of his report of 
incidents which he witnessed while aboard the deck of the USS 
CORAL SEA which involved accidental injury to other Americans 
during the course of the preparing, landing, and taking off 
of aircraft from the carrier.  There is no credible 
supporting evidence for these stressors which would verify 
their occurrence.   

Since he did not engage in combat, there must be credible 
supporting evidence for his reported stressors.  The 
veteran's lay testimony regarding inservice stressors is 
therefore insufficient by itself to establish the occurrence 
of the stressors. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).  As described earlier, the ESG reported that it could 
not verify the veteran's stressors without more specific 
information regarding names and dates.  The veteran has 
indicated that he is unable to supply more specific 
information.  ESG has indicated that the veteran served on 
the USS CORAL SEA, that the carrier engaged in launch and 
recovery operations during combat actions, and that an 
aircraft was lost at sea in September 1963 resulting in four 
crewmen being listed as missing; however this incident was 
not specifically reported or described by the veteran as one 
of his stressors.  It is noted that he did state that many of 
the planes did not come back and that there were numerous 
MIA's.  This statement is general in nature and the veteran 
has reported that he was unable to give specifics regarding 
the stressors.  Since the specific incidents reported by the 
veteran could not be verified, the requirement of a confirmed 
stressor has not been met.  While the evidence shows a 
diagnosis of PTSD related to service by a private physician 
and a recent diagnosis of PTSD by a VA physician (with 
qualification that the stressors should be confirmed), absent 
verification of the existence of the claimed stressors, the 
Board can only find that an inservice stressor has not been 
established, and the preponderance of the evidence, is, 
therefore, against the claim for service connection for PTSD.

Because the Board's decision to deny service connection for 
PTSD is based upon the absence of credible supporting 
evidence confirming the existence of any claimed stressor, 
without regard to its sufficiency, it would not be changed by 
application the recently-adopted DSM-IV criteria.  
Accordingly, the Board finds the veteran will not be 
prejudiced by its rendering of a decision on this issue, and 
there is no requirement to remand this case to the RO for 
additional consideration.


ORDER

Service connection for post traumatic stress disorder is 
denied.  




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



